As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedules of Investments. Phocas Real Estate Fund Schedule of Investments September 30, 2010 (Unaudited) Shares COMMON STOCKS - 97.84% Value Apartments - 11.97% AvalonBay Communities, Inc. $ Equity Residential Mid-America Apartment Communities, Inc. Diversified - 7.87% Colonial Properties Trust Entertainment Properties Trust Vornado Realty Trust Health Care - 7.85% Cogdell Spencer, Inc. Ventas, Inc. Hotels - 5.28% LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Office Property - 22.03% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Kilroy Reallty Corp. SL Green Realty Corp. Regional Malls - 14.75% Glimcher Realty Trust Macerich Co. Simon Property Group, Inc. Shopping Centers - 7.74% Acadia Realty Trust Federal Realty Investment Trust Kimco Realty Corp. Specialty - 9.63% Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. Storage - 3.86% Public Storage, Inc. Warehouse/Industrial - 6.86% AMB Property Corp. First Potomac Realty Trust ProLogis TOTAL COMMON STOCKS (Cost $3,077,557) Shares SHORT-TERM INVESTMENTS - 2.29% Value AIM STIT-STIC Prime Portfolio - Institutional Class, 0.15% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $91,755) TOTAL INVESTMENTS IN SECURITIES(Cost $3,169,312) - 100.13% Liabilities in Excess of Other Assets - (0.13)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation * Because tax adjustments are calculated annually the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. FAS 157 - Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2010: Level 1 Level 2 Level 3 Total Equity (REITS) Apartments $ $
